DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The claims filed 10/31/2022 are under examination.
Claims 11-28 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2022 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 10/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10857115, 10905669, 11344520, and 11351133 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The rejection of claim(s) 11-28 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10857115 (reference patent) in view of Constantino, Clin Drug Investig, 31, 1, 2011 has been withdrawn because of the terminal disclaimer.  
The rejection of claim(s) 11-28 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9 of U.S. Patent No. 10905669 (reference patent) has been withdrawn because of the terminal disclaimer. 
The rejection of claim(s) 11-28 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of U.S. Patent No. 11344520 (reference patent) has been withdrawn because of the terminal disclaimer. 
The rejection of claim(s) 11-28 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 11351133 (reference patent). 

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. Applicant’s arguments directed to the remaining double patenting rejection are addressed with the arguments over the prior art rejection.
Applicant has argued amended claim 11 recites a method including topically applying a qualified treatment transdermal patch containing diclofenac and heparin to the skin of a subject for no more than 24 hours. Applicant has argued the treatment transdermal patch that is administered is one that is identified as having desirable release characteristics equivalent to a separate test transdermal patch. Applicant has argued claim 11 thus includes an implicit selection of a particular qualified treatment transdermal patch that has desirable release characteristics for topical application to the subject. Applicant further argues the identification of the treatment transdermal patch cannot be made without comparison to the test transdermal patch. 
Applicant has argued the claim specifies the release characteristics of the test transdermal patch had been demonstrated using a particular in vitro method that quantifies the relative release of diclofenac and heparin from the patch. Applicant has argued the prior performance of the particular in vitro assessment method on the equivalent test transdermal patch, and demonstration of the patch’s release characteristics, thus limit the scope of the claimed method because these elements are part of the implicit selection and qualification of the treatment transdermal patch.
This argument is not found persuasive. 
The release characteristics of diclofenac and heparin are properties of the patch administered to the subject. The properties of the patch are inherent to the composition and structure of the patch. The selection of the composition elements and the arrangement of the structural features of the patch administered to the subject are expressed by Donati. Donati teaches methods of administering diclofenac by topically applying the patch to a subject. Donati’s method requires an implicit selection step as well since Donati teaches administering patches identified or produced for having a selected composition and structural features resulting in desirable release properties.
Since the patch administered to the subject in the claimed method is the same as the patch of Donati’s prior art method, and since the properties of the patch are inherent to the structure and composition of the patch, the patch of the prior art method has the same properties, i.e., desirable release characteristics of the claimed treatment patch and test patch. 
In claim 11, wherein clause 3 refers to an in vitro test performed on a test patch distinct from the patch administered to the subject. However, claim 11 does not require the manipulative steps of the in vitro test to be performed each time the transdermal patch is topically applied to achieve the result of administering diclofenac. 
The steps of the wherein clauses regarding the in vitro test do not materially change the claimed method for administering diclofenac since the topically applied treatment patch is not tested by the in vitro test. Moreover, the in vitro test does not change the manner in which the patch is applied, the in vitro test does not add to the effects which flow from applying the patch to the subject beyond those inherent to the treatment patch, and the in vitro test does not change the subject to which the patch is applied.
Since the composition of the test patch and the treatment patch have the same composition, the release characteristics attributed to the test patch are attributes of the treatment patch in the method of Donati. Therefore, Donati teaches a method which requires topically applying a transdermal patch which had been identified as having the same composition as the claimed treatment patch to achieve the desired release and efficacy for practicing the method disclosed method of the prior art. 

Applicant has argued treatment transdermal patches which have not been so positively identified, i.e., as equivalent to a test transdermal patch demonstrated to have release characteristics via prior performance of the particular in vitro method, are excluded from the scope of the current method. Applicant has argued not all patches with the recited composition are employed in the claimed method since the claimed method includes use of only those treatment patches which have been identified as equivalent to a particular test transdermal patch previously demonstrated to have desirable release characteristics using the recited in vitro method. 
This argument is unpersuasive because the treatment patch of the claimed invention is not tested using the in vitro test. Moreover, the specification does not appear to disclose criteria for determining equivalence between a test patch and a treatment patch. Therefore, it is assumed, arguendo, that the determination for equivalence is based on the expectation that patches of the same composition will have the same properties.
To the extent that Applicant’s argument suggests only some subset of patches having the claimed composition will be used as a treatment patch, it is unclear what criteria one would have to apply to discriminate between patches which have the same composition since the treatment patch is not tested in the method as presently claimed. 

Applicant has argued one of ordinary skill would not have been motivated to select and use only those transdermal patches for administering diclofenac which are qualified as having equivalent performance characteristics as demonstrated using the recited in vitro test. Applicant has argued Donati and Constantino do not provide any suggestion that would lead one of ordinary skill in the art to select a qualified transdermal patch having such performance characteristics that had been demonstrated using a particular in vitro method. Applicant has argued the cited references fail to provide any indication that heparin would increase the release and permeability of diclofenac, much less that heparin would not be released from the patch. Applicant has argued that before the inventors’ discovery, one skilled in the art would not have understood that a transdermal patch has the performance characteristics or be motivated to demonstrate that a transdermal patch has equivalent characteristics.
These arguments are not found persuasive. Donati teaches administering a patch having the recited structure to a subject for treating haematomas, i.e., a contusion. Donati only differs from the steps required by claims 11 and 29 by not teaching the recited duration of no more than 24 hours. However, this is clearly suggested by Constantino’s once a day application. 
The claimed method does not require performing the in vitro method steps recited in the claims. Since the in vitro method steps are not required, the in vitro method steps recited are not manipulative steps which distinguish the claimed method over the method taught by Donati and Constantino. Since the patch of the claimed method is the same in composition and structure as that disclosed by Donati and tested by Constantino, the prior art teaches applying a patch having the required structure recited to a subject once a day, i.e., once every 24 hours. 
The claimed method does not require demonstrating that a transdermal patch has equivalent characteristics since the treatment patch used in the claimed method is not required to be tested using the recited in vitro steps. Therefore, the prior art does not need to provide motivation to demonstrate that a transdermal patch has equivalent characteristics to meet the limitations of the claimed methods. 
Based on the fact that the present application discloses that the hydrogel matrix of the patch in the presently claimed method was made as described by Donati, the properties of heparin increasing the release and permeability of diclofenac, and heparin not released from the patch appear to be properties inherent to the patch in the method of Donati. Irrespective of whether these properties were known or not at the time of Donati, the cited references teach a method having the steps required in the presently claimed method using a patch that has been subsequently tested by Applicant to reveal the properties argued.
Since Donati teaches a method of use including topically applying patch having a particular composition and structure corresponding to the treatment patch of the claimed invention, the prior art teaches selecting a patch having the claimed composition and structure for the reasons enumerated in Donati, e.g., improved control over release of active and convenient administration and applying the patch to a subject as claimed.

Claim Interpretation
	Claim 11 is directed to a method of administering diclofenac from a transdermal patch containing diclofenac and heparin.
	The method positively recites topically applying a treatment transdermal patch containing diclofenac and heparin to the skin of a subject for no more than 24 hours. 
	The method of claim 11 includes three wherein clauses.
	Wherein clause 1: Prior to topical application, a test transdermal patch containing diclofenac and heparin had been assessed by an in vitro method that quantifies the relative release of diclofenac and heparin from the test transdermal patch.
	Wherein clause 2: indicates the treatment transdermal patch and the test transdermal patch each comprise the same composition structure.
	Wherein clause 3: defines the in vitro method of quantifying the relative release diclofenac and heparin from a transdermal patch including steps a)-d).
	Dependent claims 16-26 refer back to the in vitro method.
	Dependent claim 12 refers to the composition of the treatment patch applied to the subject, i.e., the diclofenac is diclofenac epolamine.
	Dependent claims 13-15 refer to additional features of the patch used in the method.
	Dependent claims 27 and 28 refer to the subject being treated: minor soft tissue injury and minor strain, sprain, or contusion respectively. 
Wherein clauses 1 and 3 of claim 11, lines 3-7 of claim 12, and claims 16-26 are not limiting to the claimed method since they refer to the in vitro method that quantifies release of diclofenac and heparin form the test transdermal patch. Although the test patch and the treatment patch are the same composition, the test transdermal patch is separate from the treatment transdermal patch used in the method of administering diclofenac. The in vitro method that quantifies the relative release of diclofenac and heparin from the test transdermal patch is separate from the method of administering diclofenac.
The steps of the in vitro test do not materially change the method for administering diclofenac since the treatment patch is not tested by the in vitro test, and since the in vitro test does not change the manner in which the patch is applied, and since the in vitro test does not add to the effects which flow from applying the patch to the subject beyond those inherent to the treatment patch, and since the in vitro test does not change the subject to which the patch is applied.
The steps of the in vitro test are not required by the method of claim 11. 
Additionally, the in vitro test is done prior to topically applying the treatment transdermal patch, i.e., the claim does not require the in vitro test be performed each time the treatment transdermal test is topically applied for the stated purpose of administering diclofenac to a subject. Therefore, wherein clauses 1 and 3 do not further require steps to be performed to topically apply a treatment transdermal patch to the skin of a subject for no more than 24 hours resulting in diclofenac being administered to the subject. Contrast the limitations of claim 11 with claim 1 of US Pat. No. 10905669. 
Finally, the in vitro test does not change or further limit the treatment transdermal patch administered to the subject defined by wherein clause 2.  
The method stated in the preamble is fully satisfied by the step of topically applying a treatment transdermal patch containing diclofenac and heparin to the skin of a subject for no more than 24 hours.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over Donati, US 7799338 in view of Constantino, Clin Drug Investig, 31, 1, 2011.
Donati teaches a method for analgesic and re-absorption of hematomas which consists of a topical application of a bandage comprising a substrate layer, an adhesive layer in the form of a polymeric hydrogel matrix comprising a pharmaceutically acceptable diclofenac salt and heparin or a heparinoid, at least one thickening agent, at least one wetting agent, at least one cross-linking agent, and a protective film which can be removed at the moment of use, wherein said hydrogel matrix further comprises a surfactant consisting of a polyoxyethylene sorbitan ester and a stabilizer consisting of sodium ethylene diamine tetraacetate. See Donati, e.g., claim 1. 
Applicable to claim 12: Donati teaches the diclofenac salt is diclofenac N-hydroxyethyl pyrrolidone (epolamine). See Donati claim 3 and c2:1-2.
Applicable to claim 13: Donati teaches the amount of diclofenac is between 0.1 and 5 wt% with respect to the hydrogel matrix. See Donati, e.g., claim 4.
Applicable to claim 14: Donati teaches the amount of diclofenac is between 0.3 and 3 wt% with respect to the hydrogel matrix. See Donati, e.g., claim 5.
Applicable to claim 15: Donati teaches the amount of heparin is between 0.05 and 1 wt% with respect to the hydrogel matrix. See Donati, e.g., claim 6.
Claims 16-26 and claim 12 lines 3-7 refer to the in vitro method of claim 11. To the extent that the presently claimed method refers to properties of the transdermal patch, e.g., permeation rate, higher diclofenac release, and retention of heparin after releasing diclofenac, it is noted that the bandage taught by Donati includes all of the same structural limitations as the transdermal patch of the presently claimed method. The present application indicates the hydrogel matrix was prepared as described in US 6592891 and US 7799338. See Specification, pg. 9:l3-5.  The cited Donati reference is a divisional application of the application which issued as US 6592891 and therefore discloses the same bandage used in the 6592891 patent and the present application. The ‘338 patent issued from US application 10957031 which is a continuation of the cited Donati reference. 
Therefore, the Donati bandage of the prior art must have the same properties as claimed and the skilled artisan would find the same properties if the Donati bandage was characterized in the same way as done in the present application. See MPEP 2112.01, I and II: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
Applicable to claims 27-28: Donati teaches wherein the subject has a hematoma, i.e., a bad bruise. A bruise appears to meet the limitation of minor soft tissue injury and contusion
Donati teaches topically applying a treatment transdermal patch containing diclofenac and heparin to the skin of a subject, but does not expressly teach the time period of no more than 24 hours.
However, Constantino teaches methods of using similar plasters containing the same active agent, diclonefac epolamine (DHEP) and heparin topical, and wherein the preparation is intended for once daily application (Constantino, Title, Abstract, pg. 16-pg. 17, bridging paragraph; pg. 19-pg. 20, bridging paragraph), wherein the patch is effective for significantly greater mean reduction from baseline in pain when applied daily (Constantino, e.g., pg. 20: Efficacy).  Constantino teaches the preparation effective for treating minor sports injuries, osteoarthritis, ankle sprains and swelling (Constantino, e.g., pg. 19, c2:¶ 1-3). Constantino teaches practicing methods for topical use of compositions similar to those understood from Donati, wherein the method is practiced by once a day application of the bandage which is effective to treat pain in patient having a minor injury, e.g., ankle sprain (Constantino, e.g., pg. 19, c2:¶ 1-3).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Donati and Constantino to arrive at the presently claimed method with a reasonable expectation of success. Donati teaches a method of using topical preparation wherein the topical preparation includes all of the features of the claimed patch which method differs only in that Donati does not expressly teach applying the bandage for a time period of no more than 24 hours. Constantino provides an express teaching which would have prompted one skilled in the art to practice a method as set forth in Donati by applying the bandage once a day with a reasonable expectation that the bandage would be effective to treat local pain and reduce unwanted systemic side effects in the same way. Additionally, it is noted that Donati expressly reports that administering a composition at least twice a day is an inconvenient drawback of prior art topically applied diclofenac preparations providing one skilled in the art with further motive to look to the prior art for more convenient dosing schedules such as those previously shown effective as evident from Constantino. The skilled artisan would have had a reasonable expectation of successfully practicing the method as claimed because Constantino expressly teaches once a day topical application what appears to be the same diclofenac/heparin preparation in Donati as effective to provide analgesic relief. 
The properties recited by the presently claimed method appear to be inherent properties of the prior art bandages known from Donati. Recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See MPEP 2145, II. In the present case, the claimed invention recites latent properties of the patch which appear to be inherent in the diclofenac epolamine and heparin preparations known from Donati. The properties explicitly recited in the present claims, i.e., retention of all of the heparin after releasing diclofenac and release of a higher amount of diclofenac from the bandage compared to bandages comprising diclofenac but not heparin, would flow naturally from applying preparations to a subject as understood from Donati once a day, i.e., 24 hours or less, as suggested in Constantino to achieve effective pain relief with reduced side effects.
Accordingly, the subject matter of claims 11-28 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 of US 7799338 B2 (reference patent) in view of Constantino, Clin Drug Investig, 31, 1, 2011. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach a method for treating hematomas which consists of a topical application of a bandage comprising: a) a substrate layer; b) an adhesive layer in the form of a polymeric hydrogel matrix comprising a pharmaceutically acceptable diclofenac salt and heparin or a heparinoid, at least one thickening agent, at least one wetting agent, at least one cross-linking agent, and c) a protective film which can be removed at the moment of use, wherein said hydrogel matrix further comprises a surfactant consisting of a polyoxyethylene sorbitan ester and a stabilizer consisting of sodium ethylenediamine tetraacetate (claim 1). The structural limitations of claims 12-15 are found in reference patent claims 3-6. A hematoma, as found in reference patent claim 1, meets the limitations of an injury, minor soft tissue injury and contusion according to instant claims 27-28.
The reference patent claims do not teach the time period of for not more than 24 hours. The teachings of Constantino cures this defect.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the claims of the reference patent by administering/applying the composition once a day as directed by Constantino with a reasonable expectation of success. The skilled artisan would have been motivated to modify the method in the manner claimed because Constantino teaches once a day administration of preparations which are similar to or the same as those found in the claims of the reference patent for effectively reducing pain, i.e., achieving analgesic relief, when treating the same indications treated by the methods claimed in the ‘338 patent, e.g., hematoma. In this regard the teachings of Constantino represent an express teaching which would have prompted one skilled in the art to modify the method understood from the claims of the reference patent in the same way as presently claimed. 
Accordingly, the subject matter of claims 11-28 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615         


/SUSAN T TRAN/Primary Examiner, Art Unit 1615